--------------------------------------------------------------------------------

ORGENESIS INC.
(the “Issuer”)


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(CONVERTIBLE NOTE)

INSTRUCTIONS TO SUBSCRIBER

1.          You must complete all the information in the boxes on page 2 and
sign where indicated with an “X”.

2.          If you are a “U.S. Purchaser”, as defined in Exhibit A, you must
complete and sign Exhibit A “United States Accredited Investor Questionnaire”.

3.          If you are paying for your subscription with funds drawn from a U.S.
bank or Non U.S. source, you may pay by by wire transfer to the Issuer pursuant
to the wiring instructions set out in Exhibit B.

--------------------------------------------------------------------------------

ORGENESIS INC.
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Orgenesis Inc. (the “Issuer”) a 2% Unsecured Convertible Note
of the Issuer (the “Note”) in the principal amount set forth below. The form of
the Note is attached to this Subscription Agreement as Exhibit C. The Subscriber
agrees to be bound by the terms and conditions set forth in the attached “Terms
and Conditions of Subscription for Note”.

Subscriber Information   Note to be Purchased           Principal Amount of
Note: $ 250,000 ________ Avner Sonnino     (Name of Subscriber)          
Account Reference (if applicable): _________________         Total Subscription
Price: $250,000_________ X/s/ Avner Sonnino   (the “Subscription Amount”, plus
wire fees if (Signature of Subscriber – if the   applicable) Subscriber is an
Individual)                       X     (Signature of Authorized Signatory – if
the   Please complete if purchasing as agent or Subscriber is not an Individual)
  trustee for a principal (beneficial purchaser)     (a “Disclosed Principal”)
and not purchasing     as trustee or agent for accounts fully managed (Name and
Title of Authorized Signatory – if   by it. the Subscriber is not an Individual)
          (SSN or other Tax Identification Number of   (Name of Disclosed
Principal) the Subscriber)               (Address of Disclosed Principal)      
(Subscriber’s Address, including postal or zip     code)   (Account Reference,
if applicable)       (Telephone Number)     (Email Address)   (SSN or other Tax
Identification Number of     Disclosed Principal)

2

--------------------------------------------------------------------------------


Register the Note as set forth below:   Deliver the Note as set forth below:    
        (Name to Appear on Note Certificate)   (Attention - Name)            
(Account Reference, if applicable)   (Account Reference, if applicable)        
        (Street Address, including postal or zip code – no (Address, including
postal or zip code)   PO Boxes permitted)                       (Telephone
Number)       Number and kind of securities of the Issuer already held, directly
or indirectly, or over which control or direction is exercised by, the
Subscriber, if any (i.e., shares, warrants, options):                

3

--------------------------------------------------------------------------------

ACCEPTANCE

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the 13th day of November, 2018 (the “Closing Date”).

ORGENESIS INC.


Per: /s/ Neil Reithinger 
        Authorized Signatory


4

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF SUBSCRIPTION FOR NOTE

1.          Subscription

1.1        On the basis of the representations and warranties, and subject to
the terms and conditions, set forth in this Agreement and in the form of Note
attached as Exhibit C to this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase a Note in the principal amount as set
forth on page 2 of this Agreement for the Subscription Amount shown on page 2 of
this Agreement, which is tendered herewith (such subscription and agreement to
purchase being the “Subscription”), and the Issuer agrees to sell the Note to
the Subscriber, effective upon the Issuer’s acceptance of this Agreement.

1.2        The principal amount of the Note will accrue interest at 2% per
annum. The Note will be an unsecured obligation of the Issuer. The Subscriber
hereby confirms and acknowledges that the Issuer may use the Subscription
Amount, either in part or in full, in any manner as the Issuer deems advisable
including, without limitation, to issue that certain convertible promissory note
in the amount of $1,000,000 to Hemogenyx (or an affiliate thereof). Subject to
Section 3 of the Note, within two (2) years from the date hereof (the
“Conversion Period”), the Subscriber shall be entitled, at its option, to
convert, at any time and from time to time, until payment in full of the Note,
all or any portion of the outstanding principal amount of the Note, plus accrued
and unpaid interest thereon, into either of the following (as shall be
determined by the Subscriber in his discretion):

  1.2.1

Units of the Issuer. The term “Units” shall mean one (1) share (each, a
“Conversion Share”) of the Issuer’s common stock, par value $0.0001 per share
(the “Common Stock”), and one warrant to purchase one share of Common Stock (the
“Warrants”). Each Warrant shall entitle the holder to purchase one share of
Common Stock (the “Warrant Shares”) at an exercise price of $7.00 per share (the
“Exercise Price”), subject to adjustment, and shall be exercisable for a period
of three years from the date hereof.

        1.2.2

shares of capital stock of Hemogenyx at a price per share based on a pre-money
valuation of Hemogenyx of $12,000,000 (the “Hemogenyx Securities”, and
collectively with the Note, Conversion Shares, Warrant and Warrant Shares
referred to herein as the “Securities”).

1.3        In the event the Subscriber does not elect to convert the principal
amount of the Note, plus accrued and unpaid interest thereon, into Hemogenyx
Securities during the Conversion Period, the Conversion Period shall be extended
by an additional one (1) year during which the Subscriber may convert the
principal amount of the Note, plus accrued and unpaid interest thereon, solely
into Units. In no event may the Subscriber convert such amounts into Hemogenyx
Securities after the expiration of the Conversion Period.

1.4        The Subscriber acknowledges that the Note has been offered to the
Subscriber as part of an offering (the “Offering”) in which the Issuer intends
to sell up to an aggregate of $10,000,000 of principal amount of the Notes on
the same terms as set forth in this Agreement.

1.5        All dollar amounts referred to in this Agreement are in lawful money
of the United States of America, unless otherwise indicated.

2.          Payment

2.1        Payment of the Aggregate Subscription Price is required upon
submission of the subscription documents.

5

--------------------------------------------------------------------------------

2.2          The Subscriber acknowledges and agrees that this Agreement, the
Subscription Amount and any other documents delivered in connection herewith
will be held by or on behalf of the Issuer. In the event that this Agreement is
not accepted by the Issuer for whatever reason, which the Issuer expressly
reserves the right to do, the Issuer will return the Subscription Amount
(without interest thereon) to the Subscriber at the address of the Subscriber as
set forth on page 2 of this Agreement, or as otherwise directed by the
Subscriber.

3.            Documents Required from Subscriber

3.1          The Subscriber must complete, sign and return to the Issuer the
following documents:

              (a)          this Agreement;

              (b)          if the Subscriber is a U.S. Purchaser (as defined in
Exhibit A), the United States Accredited Investor Questionnaire (the
“Questionnaire”) attached as Exhibit A;

              (c)          such other supporting documentation that the Issuer
or the Issuer’s Counsel may request to establish the Subscriber’s qualification
as a qualified investor; and

              (d)          the Subscriber acknowledges and agrees that the
Issuer will not consider the Subscription for acceptance unless the Subscriber
has provided all of such documents to the Issuer.

3.2          As soon as practicable upon any request by the Issuer, the
Subscriber will complete, sign and return to the Issuer any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities or applicable laws.

3.3          The Issuer and the Subscriber acknowledge and agree that the
Issuer’s Counsel has acted as counsel only to the Issuer and is not protecting
the rights and interests of the Subscriber. The Subscriber acknowledges and
agrees that the Issuer and the Issuer’s Counsel have given the Subscriber the
opportunity to seek, and are hereby recommending that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Agreement
and, further, the Subscriber hereby represents and warrants to the Issuer and
the Issuer’s Counsel that the Subscriber has sought independent legal advice or
waives such advice.

4.          Conditions and Closing

The Subscriber acknowledges that the Note will be available for delivery within
five (5) Business Days of the Issuer’s acceptance of the subscription hereunder,
provided that the Subscriber has satisfied the requirements of Section 3 hereof
and the Issuer has accepted this Agreement.

5.          Acknowledgements and Agreements of the Subscriber

The Subscriber acknowledges and agrees that:

              (a)          none of the Securities have been or will be
registered under the United States Securities Act of 1933, as amended, (the
“1933 Act”), or under any securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to any U.S. Person (as defined in
Section 902 of Regulation S), except in accordance with the provisions of
Regulation S under the 1933 Act (“Regulation S”), pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable securities laws;

6

--------------------------------------------------------------------------------

              (b)          the Issuer has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act or any other
applicable securities laws;

              (c)          the Issuer will refuse to register the transfer of
any of the Securities to a U.S. Person not made pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable laws;

              (d)          the decision to execute this Agreement and to acquire
the Securities has not been based upon any oral or written representation as to
fact or otherwise made by or on behalf of the Issuer and such decision is based
entirely upon a review of any public information which has been filed by the
Issuer with the United States Securities and Exchange Commission (the “SEC”)
(collectively, the “Public Record”);

              (e)          the Issuer and others will rely upon the truth and
accuracy of the acknowledgements, representations, warranties, covenants and
agreements of the Subscriber contained in this Agreement and the Questionnaire,
as applicable, and agrees that if any of such acknowledgements, representations
and agreements are no longer accurate or have been breached, the Subscriber will
promptly notify the Issuer;

              (f)          there are risks associated with the purchase of the
Securities, as more fully described in the Public Record;

              (g)          the Subscriber and the Subscriber’s advisor(s) have
had a reasonable opportunity to ask questions of, and receive answers from, the
Issuer in connection with the distribution of the Securities hereunder, and to
obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

              (h)          a portion of the Offering may be sold pursuant to an
agreement between the Issuer and one or more agents registered in accordance
with applicable securities laws, in which case the Issuer will pay a fee and/or
compensation security on terms as set out in such agreement;

              (i)          finder’s fees or broker’s commissions may be payable
by the Issuer to finders who introduce subscribers to the Issuer;

              (j)          the books and records of the Issuer were available
upon reasonable notice for inspection, subject to certain confidentiality
restrictions, by the Subscriber during reasonable business hours at its
principal place of business, and all documents, records and books in connection
with the distribution of the Securities hereunder have been made available for
inspection by the Subscriber, its legal counsel and/or its advisor(s);

              (k)          all of the information which the Subscriber has
provided to the Issuer is correct and complete and if there should be any change
in such information prior to the Closing, the Subscriber will immediately notify
the Issuer, in writing, of the details of any such change;

              (l)          the Issuer is entitled to rely on the representations
and warranties of the Subscriber contained in this Agreement and the
Questionnaire, as applicable, and the Subscriber will hold harmless the Issuer
from any loss or damage it or they may suffer as a result of the Subscriber’s
failure to correctly complete this Agreement or the Questionnaire, as
applicable;

7

--------------------------------------------------------------------------------

              (m)          any resale of the Securities by the Subscriber will
be subject to resale restrictions contained in the securities laws applicable to
the Issuer, the Subscriber and any proposed transferee, including resale
restrictions imposed under United States securities laws and additional
restrictions on the Subscriber’s ability to resell any of the Securities in any
other jurisdiction under applicable securities laws;

              (n)          it is the responsibility of the Subscriber to find
out what any applicable resale restrictions are and to comply with such
restrictions before selling any of the Securities;

              (o)          the Subscriber has been advised to consult the
Subscriber’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions, and it is solely responsible (and the Issuer is not in any way
responsible) for compliance with:

                                  (i)          any applicable laws of the
jurisdiction in which the Subscriber is resident in connection with the
distribution of the Securities hereunder, and

                                  (ii)          applicable resale restrictions;

(p)          there may be material tax consequences to the Subscriber of an
acquisition or disposition of the Securities and the Issuer gives no opinion and
makes no representation to the Subscriber with respect to the tax consequences
to the Subscriber under federal, state, provincial, local or foreign tax laws
that may apply to the Subscriber’s acquisition or disposition of the Securities;

(q)          the Issuer has advised the Subscriber that the Issuer is relying on
an exemption from the requirements to provide the Subscriber with a prospectus
and to offer or sell the Securities through a person registered to sell
securities under applicable securities laws, and, as a consequence of acquiring
the Securities pursuant to such exemption, certain protections, rights and
remedies provided by applicable securities laws, including statutory rights of
rescission or damages, may not be available to the Subscriber;

(r)          no documents in connection with the issuance of the Securities have
been reviewed by the SEC or any other securities regulators;

(s)          neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the
Securities;

(t)          there is no government or other insurance covering any of the
Securities;

(u)          hedging transactions involving the Securities may not be conducted
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable securities laws; and

(v)          this Agreement is not enforceable by the Subscriber unless it has
been accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

6.          Representations and Warranties of the Subscriber

The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

8

--------------------------------------------------------------------------------


  (a)

Unless the Subscriber has completed Exhibit A, the Subscriber is not a U.S.
Purchaser;

        (b)

the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

        (c)

if the Subscriber is resident outside of the United States:

                                (i)          the Subscriber is knowledgeable of,
or has been independently advised as to, the applicable securities laws having
application in the jurisdiction in which the Subscriber is resident (the
“International Jurisdiction”) which would apply to the offer and sale of the
Securities;

                                (ii)          the Subscriber is purchasing the
Securities pursuant to exemptions from prospectus or equivalent requirements
under applicable laws of the International Jurisdiction or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under
applicable securities laws of the International Jurisdiction without the need to
rely on any exemptions;

                                (iii)          the applicable laws and
regulations of the International Jurisdiction do not and will not require the
Issuer to make any filings or seek any approvals of any kind from any securities
regulator of any kind in the International Jurisdiction in connection with the
offer, issue, sale or resale of any of the Securities;

                                  (iv)          the purchase of the Securities
by the Subscriber does not trigger:

  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

                                (v)          the Subscriber will, if requested
by the Issuer, deliver to the Issuer a certificate or opinion of local counsel
from the International Jurisdiction which will confirm the matters referred to
in subparagraphs (ii), (iii) and (iv) above to the satisfaction of the Issuer,
acting reasonably;

              (d)          the Subscriber: (i) has adequate net worth and means
of providing for its current financial needs and possible personal contingences,
(ii) has no need for liquidity in this investment, (iii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities, (iv) is able to bear the
economic risks of an investment in the Securities for an indefinite period of
time, and (v) can afford the complete loss of the Subscription Amount;

              (e)          the Subscriber has the legal capacity and competence
to enter into and execute this Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporate entity, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Subscriber;

              (f)          the entering into of this Agreement and the
transactions contemplated hereby do not and will not result in the violation of
any of the terms and provisions of any law applicable to, and, if applicable,
any of the constating documents of, the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

9

--------------------------------------------------------------------------------

              (g)          the Subscriber has duly executed and delivered this
Agreement and it constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;

              (h)          the Subscriber has received and carefully read this
Agreement;

              (i)          the Subscriber is aware that an investment in the
Issuer is speculative and involves certain risks, including those risks
disclosed in the Public Record and the possible loss of the entire Subscription
Amount;

              (j)          the Subscriber has made an independent examination
and investigation of an investment in the Securities and the Issuer and agrees
that the Issuer will not be responsible in any way for the Subscriber’s decision
to invest in the Securities and the Issuer;

              (k)          the Subscriber is not an underwriter of, or dealer
in, any of the Securities, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Securities;

              (l)          the Subscriber is purchasing the Securities for its
own account for investment purposes only and not for the account of any other
person and not for distribution, assignment or resale to others, and no other
person has a direct or indirect beneficial interest in such Securities, and the
Subscriber has not subdivided its interest in any of the Securities with any
other person;

              (m)          the Subscriber is not aware of any advertisement of
any of the Securities and is not acquiring the Securities as a result of any
form of general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media, or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

              (n)          the Subscriber has not acquired the Securities as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities, provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements; and

                (o)          no person has made to the Subscriber any written or
oral representations:

  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities, or

        (iii)

as to the future price or value of any of the Securities.

In this Agreement, the term “U.S. Person” will have the meaning ascribed thereto
in Regulation S, and for the purpose of this Agreement includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

10

--------------------------------------------------------------------------------

              (p)          The Subscriber should check the Office of Foreign
Assets Control (“OFAC”) website at <http://www.treas.gov/ofac> before making the
following representations.

              (i)          The Subscriber represents that the amounts invested
by it in the Issuer in the offering were not and are not directly or indirectly
derived from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at< http://www.treas.gov/ofac. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;

                (ii)          To the best of the Subscriber’s knowledge, none
of: (1) the Subscriber; (2) any person controlling or controlled by the
Subscriber; (3) if the Subscriber is a privately-held entity, any person having
a beneficial interest in the Subscriber; or (4) any person for whom the
Subscriber is acting as agent or nominee in connection with this investment is a
country, territory, individual or entity named on an OFAC list, or a person or
entity prohibited under the OFAC Programs. You are advised that the Issuer may
not accept any amounts from a prospective investor if such prospective investor
cannot make the representation set forth in the preceding paragraph. The
Subscriber agrees to promptly notify the Issuer should the Subscriber become
aware of any change in the information set forth in these representations. The
Subscriber understands and acknowledges that, by law, the Issuer may be
obligated to “freeze the account” of the Subscriber, either by prohibiting
additional subscriptions from the Subscriber, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

              (iii)          To the best of the Subscriber’s knowledge, none of:
(1) the Subscriber; (2) any person controlling or controlled by the Subscriber`;
(3) if the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a senior foreign
political figure,2 or any immediate family3 member or close associate4 of a
senior foreign political figure, as such terms are defined in the footnotes
below; and

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

11

--------------------------------------------------------------------------------

              (iv) If the Subscriber is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Subscriber receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Subscriber represents and warrants to the Issuer that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate

7.          Representations and Warranties will be Relied Upon by the Issuer

The Subscriber acknowledges and agrees that the representations and warranties
contained in this Agreement and the Questionnaire, as applicable, are made by it
with the intention that such representations and warranties may be relied upon
by the Issuer and the Issuer’s Counsel in determining the Subscriber’s
eligibility to purchase the Securities under applicable laws, or, if applicable,
the eligibility of others on whose behalf the Subscriber is contracting
hereunder to purchase the Securities under applicable laws. The Subscriber
further agrees that, by accepting delivery of the certificate representing the
Note, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

8.          Acknowledgement and Waiver

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of the Public Record. The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.

9.          Legending of Securities

The Subscriber hereby acknowledges that, upon the issuance thereof, and until
such time as the same is no longer required under applicable securities laws,
any certificates representing any of the Securities will bear a legend in
substantially the following form:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS.”

12

--------------------------------------------------------------------------------

The Subscriber hereby acknowledges and agrees to the Issuer making a notation on
its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Agreement.

10.        Collection of Personal Information

              10.1        The Subscriber acknowledges and consents to the fact
that the Issuer is collecting the Subscriber’s personal information for the
purpose of fulfilling this Agreement and completing the Offering. The Subscriber
acknowledges that its personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be included in record books in connection with the Offering and may be
disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer's registrar and transfer agent, (c) tax authorities,
(d) authorities pursuant to the PATRIOT Act (U.S.A.) and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel. By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and to the retention of such
personal information for as long as permitted or required by applicable laws.
Notwithstanding that the Subscriber may be purchasing the Note as agent on
behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

              10.2        Furthermore, the Subscriber is hereby notified that
the Issuer may deliver to any government authority having jurisdiction over the
Issuer, the Subscriber or this Subscription, including the SEC and/or any state
securities commissions, certain personal information pertaining to the
Subscriber, including the Subscriber’s full name, residential address and
telephone number, the number of Shares or other securities of the Issuer owned
by the Subscriber, the principal amount of Note purchased by the Subscriber, the
total Subscription Amount paid for the Note and the date of distribution of the
Note.

11.        Costs

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note will be borne
by the Subscriber.

12.        Governing Law

This Agreement is governed by the laws of the State of Nevada (without reference
to its rules governing the choice or conflict of laws).

13.        Survival

This Agreement, including, without limitation, the representations, warranties
and covenants contained herein, will survive and continue in full force and
effect and be binding upon the Issuer and the Subscriber, notwithstanding the
completion of the purchase of the Securities by the Subscriber.

14.        Assignment

This Agreement is not transferable or assignable.

13

--------------------------------------------------------------------------------

15.        Severability

The invalidity or unenforceability of any particular provision of this Agreement
will not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

16.        Entire Agreement

Except as expressly provided in this Agreement and in the exhibits, agreements,
instruments and other documents attached hereto or contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Issuer or by anyone else.

17.        Notices

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if hand delivered or transmitted by any standard
form of telecommunication, including facsimile, electronic mail or other means
of electronic communication capable of producing a printed copy. Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

18.        Counterparts and Electronic Means

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, will constitute an original and all of which
together will constitute one instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the Closing Date.

19.        Exhibits

The exhibits attached hereto form part of this Agreement.

20.        Indemnity

The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire or in
any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect, or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.

14

--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement (the “Agreement”) between the Subscriber and the Issuer
to which this Exhibit A is attached.

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Note on behalf
of any U.S. Person, (c) any person that receives or received an offer of the
Note while in the United States, or (d) any person that is in the United States
at the time the Subscriber’s buy order was made or this Agreement was executed
or delivered.

The Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Securities are being offered and sold to the
Subscriber in reliance upon the exemption provided in Section 4(a)(2) of the
1933 Act and Rule 506 of Regulation D under the 1933 Act for non-public
offerings. The Securities are being offered and sold within the United States
only to “accredited investors” as defined in Rule 501(a) of Regulation D. The
Securities offered hereby are not transferable except in accordance with the
restrictions described herein and the Agreement.

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

1.          it has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities and it is able to bear the economic risk of loss of its entire
investment;

2.          the Issuer has provided to it the opportunity to ask questions and
receive answers concerning the terms and conditions of the Offering and it has
had access to such information concerning the Issuer as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Securities;

3.          it is acquiring the Securities for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws;

4.          it (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

5.          if the Subscriber is an individual (that is, a natural person and
not a corporation, partnership, trust or other entity), then it satisfies one or
more of the categories indicated below (please place an “X” on the appropriate
lines):

  _______

a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;

15

--------------------------------------------------------------------------------


  _______ a natural person who had an individual income in excess of US$200,000
in each of the two most recent years, or joint income with their spouse in
excess of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year, or         _______ a
director or executive officer of the Issuer.

6.          if the Subscriber is a corporation, partnership, trust or other
entity), then it satisfies one or more of the categories indicated below (please
place an “X” on the appropriate lines):

  _______

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US$5,000,000;

        _______

a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self- directed plan, whose investment
decisions are made solely by persons that are accredited investors;

        _______

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

        _______

a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or

16

--------------------------------------------------------------------------------


  _______

an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 of this Questionnaire.

7.          it has not purchased the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, internet, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising;

8.          if the Subscriber decides to offer, sell or otherwise transfer any
of the Securities, it will not offer, sell or otherwise transfer any of such
Securities, directly or indirectly, unless:

                (a)          the sale is to the Issuer;

              (b)          the sale is made outside the United States in a
transaction meeting the requirements of Rule 904 and 905 of Regulation S under
the 1933 Act and in compliance with applicable local laws and regulations in
which such sale is made;

              (c)          the sale is made pursuant to the exemption from the
registration requirements under the 1933 Act provided by Rule 144 thereunder and
in accordance with any applicable state securities or “blue sky” laws;

              (d)          the Securities are sold in a transaction that does
not require registration under the 1933 Act or any applicable state laws and
regulations governing the offer and sale of securities; and

              (e)          it has, prior to such sale pursuant to subsection
(b), (c) or (d), furnished to the Issuer an opinion of counsel of recognized
standing reasonably satisfactory to the Issuer, to such effect.

9.          it understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Issuer gives no opinion and makes no representation with respect
to the tax consequences to the Subscriber under United States, state, local or
foreign tax law of the Subscriber’s acquisition or disposition of the
Securities;

10.        it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

11.        it is resident in the United States of America, its territories and
possessions or any state of the United States or the District of Columbia
(collectively the “United States”), is a “U.S. Person” as such term is defined
in Regulation S or was in the United States at the time the Securities were
offered or the Agreement was executed; and

12.        except as contemplated in the Agreement, it understands that the
Issuer has no obligation to register any of the Securities or to take action so
as to permit sales pursuant to the 1933 Act (including Rule 144 thereunder).

17

--------------------------------------------------------------------------------

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Securities.

Dated: ___________, 2018.

  X   Signature of individual (if Subscriber is an   individual)       X  
Authorized signatory (if Subscriber is not an   individual)           Name of
Subscriber (please print)           Name of authorized signatory (please print)

18

--------------------------------------------------------------------------------

EXHIBIT B
INSTRUCTIONS FOR WIRING FUNDS


ORGENESIS INC.
20271 Goldenrod Lane
Germantown, MD 20876


REMITTANCE INSTRUCTIONS
JP Morgan Chase Bank


Account Name:
Orgenesis Inc.


Account #:
000000949139307


Wire Routing Numbers:
Domestic – 021000021


International (also referred to as Swift Code) - CHASUS33

ACH Routing Numbers:
022300173


19

--------------------------------------------------------------------------------